Case 4:20-cv-04151 Document 1-5 Filed on 12/04/20 in TXSD Page 1 of 3

EXHIBIT 5
Case 4:20-cv-04151 \)Document 1-5 Filed on 12/04/20{in TXSD Page 2 of 3

CURTIS)

Curtis, Mallet-Prevost, Colt & Mosle LLP

Almaty Mexico City Telephone +1 713 331-2456
Beijing Milan 2 Houston Center Facsimile +1713 759 0712
Buenos Aires Muscat Suite 3800 www.curtis.com
Dubai New York uile
Frankfurt Nur-Sultan Houston, Texas 77010-1010
Geneva Paris Eric J. Cassidy
Houston Rome Tel: +4 713 759 9555
London Washington, D.C. Fax: +1 713 759 0712
E-Mail: ecassidy@curtis.com
September 3, 2020

Via Fax and Email to: Via Certified Mail to:

Mr. Dan Diana Mr. Fred Khoroushi

Alpine Armoring Inc. Registered Agent

4170 Lafayette Center Drive Alpine Armoring Inc.

Chantilly, VA 20151-0000 4170 Lafayette Center Drive

F: (713) 371-7371 Chantilly, VA 20151-0000

Dan.diana@alpineco.com
Re: Demand Letter on Behalf of Libyan National Oil Corporation

Mr. Diana:

We represent the Libyan National Oil Corporation (“NOC”). This is a demand for the
immediate return of NOC’s payment of $371,200.00 for a vehicle that Alpine Armoring Inc.
(“Alpine”) agreed to, but failed to deliver to NOC in Libya.

As you are aware, NOC ordered from Alpine a “new custom-armored Chevrolet Suburban
3500HD LT.” See Exh. 1. Alpine acknowledged that the vehicle was unique, “extremely rare,”
and “discontinued.” See Exh. 2. Alpine further “guaranteed” that the U.S. Department of
Commerce would grant an export license for the vehicle to be delivered by Alpine to NOC in

Libya. /d.

Based on Alpine’s assurance that the export license would be granted, NOC wired to
Alpine USD $371,200.00 on January 27, 2020. See Exh. 3. Alpine failed to perform its guarantee
and deliver the vehicle to NOC in Libya. Alpine is now refusing to return NOC’s payment of USD
$371,200.00.

Alpine’s failure to deliver the vehicle or refund NOC’s payment constitutes breach of
contract. NOC is hereby demanding that Alpine return in full NOC’s USD $371,200.00 payment
for the nondelivered vehicle no later than Friday, September 11, 2020. If Alpine fails to make
restitution in full, NOC will take immediate legal action to enforce its rights under the parties’
contract, including filing suit against Alpine for actual damages, costs and interest, and attorney's
fees, which are likely to be substantial unless this matter is immediately resolved to NOC’s
satisfaction.
Case 4:20-cv-04151 )Document 1-5 Filed on 12/04/20{in TXSD Page 3 of 3

CURTIS)

Curtis, Mallet-Prevost, Colt & Mosle LLP

Have your attorney contact me immediately.

/S/ BIC

  
 

Eric J. Cafsidy
Cc. Joseph D. Pizzurro [Curtis]
Mohannad El-Murtadi [Curtis]
